Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 21, 22, 24, 26 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Eick et al (‘212) in view of the PG-Publication to Hopperstad et al (‘277).
 	Eick et al discloses a method and system for individual source actuation by individually actuating source elements (air-guns) of a source subarray according to an actuation sequence based on the sizes of air-guns (see Figs. 2-4 and paragraphs 0022, 0024 and 0026).
	The difference between independent claims 21 and 37 is in what the actuation sequence is based upon.  As aforementioned, Eick et al suggests the actuation sequence is based upon the sizes of the air-guns whereas claims 21 and 37 claim the actuation sequence is partially based on “a relative cross-line position and a relative depth of each of the source elements”.
	Hopperstad et al discloses a seismic source array and teaches (paragraph 0005) that the design of the source array amounts to the selection not only of the number of individual sources and their strengths (Eick et al) but also their positions (cross-line position and depths).
	Therefore, in view of Hopperstad et al, it would be obvious to one of ordinary skill in the art to better design a source array by modifying the actuation sequence of Eick et al to also be based on a relative cross-line position and relative depth of each individual source.  Claims 21 and 37 are so rejected.
	Per claims 22 and 24, see Eick et al, paragraph 0024.
	Per claim 26, see Eick et al, Figs. 2 and 3.
	
4.	Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Eick et al (‘212) in view of the PG-Publication to Hopperstad et al (‘277), as applied to claim 21 above, and further in view of the PG-Publication to Ross et al (‘701).
	Per claims 23 and 25, Ross et al teaches (see paragraphs 0045 and 0050) that actuation sequences are commonly based on time intervals (delays) that vary randomly or pseudo-randomly.  Therefore, to have further modified Eick et al to include such random time delays would have been obvious to one of ordinary skill in the art.

5.	Claims 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Eick et al (‘212) in view of the PG-Publication to Hopperstad et al (‘277), as applied to claim 37 above, and further in view of the PG-Publication to Parkes et al (‘983).
	Per claim 38, Parkes et al teaches (see paragraph 0035) actuating air guns outside bubbles formed by a previous air gun actuation and actuating a specific air gun within a bubble period of a previous actuation such that it would have been obvious to one of ordinary skill in the art to have further modified Eick et al to actuate the air guns in such a manner.
	Per claim 40, see paragraph 0056 of Parkes et al.

6.	Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Eick et al (‘212) in view of the PG-Publication to Hopperstad et al (‘277), as applied to claim 37 above, and further in view of the PG-Publication to Ruet (‘435).
	Per claim 39, Ruet teaches (see Figs. 4A-4D) particular geometries of source arrays known in the art for achieving dense coverage and increased energy output for source arrays such that it would have been obvious to one of ordinary skill in the art to have further modified Eick et al to include such.

Response to Arguments
7.	Applicant's arguments filed June 14, 2022 have been fully considered but they are not persuasive.
	Specifically, applicant contends that Hopperstad is “silent with respect to the particular actuation sequences of the seismic sources, let alone actuation sequences based on a relative cross-line position and a relative depth of each of the seismic sources”.  The argument is not convincing.  Paragraph 0005 of Hopperstad suggests that source array designs amounts to selection of the number of individual sources (Eick et al), their strengths, their signatures, their positions (in-line, cross-line and depths) and their firing/emission delays.  One of ordinary skill in this art, presumably a geophysicists and engineer with multiple years of experience, would find it obvious, when looking at Eick et al’s actuation sequence and taking into account Hopperstad’s disclosure, to not only take into account the number of individual air guns but also their relative positions, i.e, cross-line positions and depths.  
	The Terminal Disclaimer and amendment to claim 40, filed June 14, 2022, overcome the Double patenting and 35 USC 112, second paragraph rejections, respectively.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl